—Judgment unanimously affirmed. Memorandum: Defendant was sentenced to
*909concurrent terms of incarceration of 7V2 to 15 years upon his conviction of sodomy in the first degree (Penal Law § 130.50 [3]) and 3 to 6 years upon his conviction of sexual abuse in the first degree (Penal Law § 130.65 [3]). Defendant contends, and the People agree, that those sentences were to run concurrently with the sentence he was serving on an unrelated offense. The sentencing minutes do not indicate that County Court directed that the sentences under the two separate indictments were to run concurrently, but the certificate of conviction does so indicate. Despite that discrepancy, there is no need to remit the matter for resentencing because the sentences will run concurrently when the record is silent (see, Penal Law § 70.25 [1] [a]). (Appeal from Judgment of Ontario County Court, Harvey, J. — Sodomy, 1st Degree.) Present— Green, J. P., Hayes, Pigott, Jr., and Scudder, JJ.